Citation Nr: 1432962	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), claimed to be the result of a personal assault during military service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975 and from February 1976 to May 1978.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim in October 2012 for additional development, including provision of a VA compensation examination for a medical nexus opinion regarding the origins of his PTSD, particularly insofar as its posited relationship with his military service and, especially, an incident involving an alleged personal assault.


FINDING OF FACT

It is just as likely as not the Veteran has PTSD mostly, if not entirely, as a result of a physical assault during his active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's PTSD is due to an injury incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310, 4.125-4.130 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Here, though, since the claim is being granted, the Board need not discuss whether there has been compliance with these notice and duty to assist provisions of the VCAA because the Veteran is receiving the requested benefit, regardless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors are not presumptively prejudicial, even when shown to have occurred, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not just establishing the occurrence of a notice or assistance error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.

The Veteran alleges that his PTSD is a result of a physical assault that occurred during his active duty service while stationed in Korea.

Service connection is granted if it is shown a Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.  To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and, (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

To establish entitlement to service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a), which requires the condition be diagnosed in accordance with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The newer DSM-V has now been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers instead to the DSM-IV.  The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  But it is unclear when that proposed change will be published.  It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that the Board may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f).

In Cohen, the Court held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor.  Cohen, 10 Vet. App. at 142.  That is, generally speaking, a stressor cannot be established as having occurred merely by after-the-fact medical nexus evidence.  See also Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  This is not a hard-and-fast rule, however, as exceptions are made for certain types of claims depending on the type of particular stressor alleged, which is reflected in the several subparts of 38 C.F.R. § 3.304(f)(1) through (f)(5).

In particular, for PTSD claims that are based upon alleged physical or sexual assault, the Court has clarified that the general rule discussed above in Moreau, that 
after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to these types of PTSD claims.  See YR v. West, 11 Vet. App. 393, 399 (1998); and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  That is, in these other types of claims, an opinion by a medical professional based on a post-service examination can be used to establish the occurrence of a stressor.  38 C.F.R. § 3.304(f)(5).  Furthermore, the occurrence of the claimed stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit-of-the-doubt doctrine, or equipoise, contained in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102. 

Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  Patton, 12 Vet. App. at 277. 

VA will not deny a PTSD claim that is based on in-service personal or sexual assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal or sexual assault occurred.  Id.  See also Bradford v. Nicholson, 20 Vet. App. 200 (2006).

The Board remanded this claim in October 2012 because it was unclear whether the Veteran's PTSD is a result of his service, and particularly whether it is as likely as not that his alleged stressors had occurred during his service.  A medical nexus opinion on this determinative issue was requested.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, even then, there was no disputing he has PTSD that has been diagnosed in accordance with the DSM-IV.  Cohen clarified that a diagnosis of PTSD is presumably in accordance with the DSM criteria, both in terms of the adequacy and sufficiency of the stressor alleged.  The examiner therefore was specifically asked to determine whether the Veteran's PTSD (if first accepting this diagnosis is warranted) is the result of stressors that had occurred during his military service.

The February 2013 VA examiner opined that the Veteran's reported stressor - that he was stabbed by a woman who was owed money by another soldier - was sufficient to support a diagnosis for PTSD.  She also opined that his other reported stressor of having witnessed the stabbing of another soldier would support a PTSD diagnosis.  She noted that his symptoms, including nightmares of the event, directly relate to the incident, and that they conform to the criteria contained in the DSM-IV.  She also found that his symptoms were exacerbated after having a motor vehicle accident since service, but that his symptoms largely revolve around his stressors during his service (as opposed to any since).

Accordingly, after reviewing all of the relevant evidence in the file, the Board finds that none of it probatively outweighs the February 2013 VA examiner's opinion supporting this claim.  Further, the Board finds no evidence calling into question the occurrence of the Veteran's personal-assault stressor.  Certainly then, the evidence on the whole is supportive of the claim or, at the very least, in relative equipoise, meaning at least as supportive of the claim as it is against the claim.  And in this circumstance the claim is granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).



ORDER

Service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


